      Case: 1:20-cv-06316 Document #: 38-8 Filed: 02/05/21 Page 1 of 2 PageID #:380




August 28, 2020

U.S. Department of Justice
Office of the Inspector General
Investigations Division
ATTN: Fraud Detection Office
950 Pennsylvania Ave., NW
Washington, DC 20530

Re:      Grant #2018-CY-BX-0025: Misappropriation of Funds and/or Fraud

Inspector General:

I, Dr. Fred L Nance Jr., am the author of this complaint. I have been a peer reviewer for the
Second Chance Act since 2009. I am on Congressman Danny K. Davis SCA Reentry Advisory
Committee since 2007. I assisted in the development of the SCA Bill President Bush signed in
2008.

I am Program Director for this grant. EMAGES, Inc & C.L.I.C.K. Services, NFP wrote a
proposal for this grant. Dr. Wash is the President & CEO of EMAGES. Dr. Nance is the
President & CEO of C.L.I.C.K. Dr. Wash is the fiduciary. Dr. Nance handles the day-to-day
operations as Director of Program. Dr. Nance receives a copy of the drawdown every month. On
January 21st, February 26th, and March 30, 2020 Dr. Wash drew down funds for a person who
was not employed. The person, Dorothy Collins resigned on the 1st week of January 2020. When
I brought this issue to Dr. Wash she threatened me with giving up the grant if I told our Grant
Manager. I informed the Grant Manager and Mr. Andre Bethea, Senior Policy Advisor for the
Second Chance Act. I informed the Grant Manager and Mr. Bethea I was reporting this incident
pursuant to the Whistleblower Act. I did not receive a response from them.

We provide 7 groups with a trauma informed and mentoring curricula with this grant. When the
COVID 19 crisis hit, we lost 2 groups, which were with the Cook County jail and the Illinois
Department of Corrections Special Needs Unit. We budgeted 10 mentors for $2800.00 a month.
The groups we lost were budgeted for 4 mentors at around $500.00 a month. The payroll I
submitted for March $2600.00; April $2100.00; May $1800.00; June $2300.00; and July
$2100.00. Dr. Wash drew down $2800.00 for each of these months. Dr. Wash drew down
$1160.00 from October of 2019 thru July of 2020 for our evaluator without receiving an invoice
from her. Dr. Wash would ask her for an invoice when we talked to her, which was after she
drew down money for her. I informed Dr. Wash she could not draw down funds for a particular
month and not spend everything she drew down. Dr. Wash told me to mind my business and stay
in my lane. I reminded Dr. Wash, several times, I am peer reviewer and know how this system
works. I informed her there can be no money left over in her bank account. Dr. Wash continued
to threaten me stating if I reported it she would give up the grant. I told her I would take it up.

I informed our Technical Assistant, Joseph Williams, providing him emails and documentation.
Mr. Williams informed me via email he would send all of my documentation to the Grant
Manager and his higher ups. I informed our Grant Manager and Mr. Bethea. Dr. Wash continued

                                            Page 1 of 2
                                                                                 Exhibit H
   Case: 1:20-cv-06316 Document #: 38-8 Filed: 02/05/21 Page 2 of 2 PageID #:381




to retaliate against me telling me I cannot supervise the Support Clerk for our Grant. Our Support
Clerk’s job description clearly states the clerk reports to me. This Support Clerk handles Dr.
Wash's financial records.

On August 26, 2020 Dr. Wash submitted a GAN stating she wanted to take me off the Grant as
one of the Point of Contact (POC). On August 28, 2020 our Grant Manager, Tracey Willis,
approved Dr. Wash's GAN taking me off as POC. Taking me off as POC limits me from
performing my duties. Dr. Wash retaliated against me for filing my complaints with our Grant
Manager, the Technical Assistant, and Mr. Bethea. I have detailed emails and documents to
support my complaint. I have been litigating my issues for over 20 years. I am not a lawyer. I put
all my litigation and other issues on my Twitter page www.twitter.com/clickforjustice. Please
contact me so I can provide the evidence for the statements I have made here today. Thank you.

Respectfully submitted,

/s/Dr. Fred L. Nance Jr., Ph.D.
Human Services/Social Policy Analysis
17239 Evans Avenue
South Holland, Illinois 60473-3436
708-921-1395
www.twitter.com/clickforjustice




                                            Page 2 of 2
